DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1-12) and of the species: (metal-base: metal), (metal: gold) and (disease: chronic gout) in the reply filed on 07/25/2022 and the Interview conducted 08/03/2022 is acknowledged.  Claims 4, 5, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/25/2022 and the Interview conducted 08/03/2022.

Claims 1-3 and 6-12 were examined on their merits.



Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 04/08/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0040944 application as required by 37 CFR 1.55.

Drawings

Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 2 is objected to because of the following informalities:  The word “based” should be changed to “base”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  The word “temperature-sensitive” should be changed to “temperature-sensitivity” and the word “the” deleted  Appropriate correction is required.

Specification

The use of the terms PLURONIC™, VIVASPIN™, NANOSEP™ and IRGACURE™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "the nanocarrier".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation as “the temperature-sensitive nanocarrier”.  Claims 7-9 are rejected as being dependent upon rejected Claim 6.

Claims 7-9 contains the trademark/trade name PLURONIC™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a triblock copolymer comprising poly(ethylene oxide)-poly(propylene oxide)-poly(ethylene oxide) (PEO-PPO-PEO). and, accordingly, the identification/description is indefinite.  Claim 9 is rejected as being dependent upon rejected Claims 7-8.

Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear if the parenthetical material is intended to be claim limitations or not, such that the metes and bounds of the claim are uncertain.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Jung et al. (2017) in view of Choi et al. (2008) in view of Choi et al. (2011).

Jung et al. teaches a composition of 5nm urate oxidase (UOX) and 0.5, 1.3 or 5 µg/mL gold nanoparticles (AuNP) coated with polyvinylpyrrolidone (PVP) capable of hydrogen peroxide degradation (Pg. 5, Fig. 5 and Pg. 7, Lines 19-27).

The reference further teaches that the UOX-AuNP nanozyme system has great potential for the treatment of TLS and gout and wherein the AuNP nanozymes can protect cells and tissues by eliminating toxic hydrogen peroxide (Pg. 6, Lines 23-27).

Jung et al. does not teach wherein the composition or urate oxidase and gold nanoparticles is loaded into a temperature sensitive nanocarrier, as required by Claim 1;
or wherein the weight ratio between the urate oxidase and the metal-based nanoparticles for hydrogen peroxide degradation is 1: 0.15 to 1.5, as required by Claim 10.

Choi et al. (2008) teaches a method wherein gold nanoparticles are loaded into a  temperature-sensitive diacrylated PLURONIC™ F127 polymer comprising a photo-crosslinkable functional group (diacrylate) (Pg. 2770, Column 1, Lines 2-15 and Fig. 1 and Column 2, Lines 14-16 and 25-28).

The reference further taught the nanocarriers could be simply loaded with protein by incubating at 4 °C causing swelling of the nanocarriers and wherein the nanocarriers deswell at higher temperatures (Pg. 2773, Column 2, Lines 26-35), protein release could be repeatedly and reversibly controlled by temperature change and PLURONIC™-based nanocarriers are applicable as a therapeutic drug or molecular imaging agent delivery system (Pg. 2774, Column 1, Lines 10-13 and Column 2, Lines 1-5).

Choi et al. (2011) teaches a method wherein enzyme (lysozyme) is loaded into a  temperature-sensitive PLURONIC™ polymer comprising a photo-crosslinkable functional group (diacrylate) (Pg. 639, Column 2, Lines 22-26 and 43-46).

The reference suggests that the nanocarrier is an excellent delivery vehicle for therapeutic proteins (Pg. 639, Column 2, Lines 6-10).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the UOX-AuNP nanozyme system of Jung et al. by loading the system into a temperature-sensitive PLURONIC™ polymer comprising a photo-crosslinkable functional group (diacrylate) as taught by Choi et al. (2008) and (2011) because this is no more than the application of a known technique (PLURONIC™ nanocarrier capable of delivering AuNP and enzyme) to a known product (UOX-AuNP nanozyme system) ready for improvement to yield predictable results (UOX-AuNP loaded PLURONIC™ nanocarrier).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to effectively deliver the UOX-AuNP nanozyme system.  There would have been a reasonable expectation of success in making this combination because Jung et al. is drawn to a combined enzyme and gold nanoparticle system and Choi et al. (2008) teaches that the PLURONIC™ nanocarrier can deliver gold nanoparticles while Choi et al. (2011) teaches that the PLURONIC™ nanocarrier can also deliver enzymes.  
Therefore, the person of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the PLURONIC™ nanocarrier could contain the combined enzyme and gold nanoparticle system.

With regard to Claim 10, while the references listed above do not specifically teach the limitations of the claimed weight ratio between the urate oxidase and the metal-based nanoparticles is 1:0.15-1.5, one of ordinary skill in the art would recognize that the ratio of UOX to AuNP in the composition is a result-effective optimizable variable.  Jung et al. teaches that the reaction rate of uric acid degradation by the composition of 5nm urate oxidase (UOX) and 0.5, 1.3 or 5 µg/mL gold nanoparticles (AuNP) varies with the concentration of AuNP.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional and contain the optimal weight ratio of enzyme to gold nanoparticles in a therapeutic composition which then would be inclusive or cover that values as instantly claimed.  Absent any teaching of criticality by the Applicant concerning the weight ratio of UOX to gold nanoparticles in the composition, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

With regard to Claims 2-3, Jung et al. teaches gold based nanoparticles (Pg. 5, Fig. 5 and Pg. 7, Lines 19-27).

With regard to Claims 6-7, Choi et al. (2008)  teaches the temperature-sensitive PLURONIC™ polymer nanocarriers could be simply loaded with protein by incubating at 4 °C causing swelling of the nanocarriers  and wherein the nanocarriers deswell at higher temperatures (Pg. 2773, Column 2, Lines 26-35).

With regard to Claims 8-9, Choi et al. (2008) teaches a temperature-sensitive, diacrylated PLURONIC™ F127 polymer (Pg. 2770, Column 1, Lines 2-15 and Fig. 1).  This is the same polymer as exemplified by the Specification at Paragraph [0029] and would therefore be expected to be the same structurally and functionally.

With regard to Claim 11, the ordinary artisan would have recognized that the UOX-AuNP nanozyme/PLURONIC™ nanocarrier system of Jung et al. and Choi et al. (2008) and (2011) would meet the limitation of being a pharmaceutical composition comprising a pharmaceutically acceptable carrier, because Jung et al. teaches a composition comprising gold nanoparticles (AuNP) coated with polyvinylpyrrolidone (PVP) (Pg. 5, Fig. 5 and Pg. 7, Lines 19-27).  The Specification at Paragraph [0033] states that PVP is a known pharmaceutically acceptable carrier.





With regard to the limitations of Claims 11 and 12, respectively of; “for preventing or treating hyperuricemia or hyperuricemia-related disease” and “wherein the hyperuricemia-related disease is a disease selected from the group consisting of acute or chronic gout, gouty redness, gouty arthritis, kidney disease, cardiovascular disease, and tumor lysis syndrome (TLS)”, this an intended use limitation which does not materially distinguish the claimed composition from that of the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure/composition is capable of performing the intended use, then it meets the claim.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/05/2022